Exhibit 10-6

 

Executive Employment Agreement




This Employment Agreement (the “Agreement”), entered into on October ___, 2017,
 is by and between Brad Ferguson (the “Executive”) and Cotiviti USA, LLC, a
Delaware limited liability company (the “Employer”).

 

RECITALS

 

WHEREAS, the Employer, the Company and the Executive have agreed to a material
change to his/her Annual Base Salary and Annual Bonus.

 

WHEREAS, the Employer and the Company desires to assure itself of the services
of the Executive by engaging the Executive to perform services under the terms
hereof.

 

WHEREAS, the Executive desires to provide services to the Company on the terms
herein provided.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, including the respective covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree, effective as of the Effective Date, as follows:

1. Certain Definitions

(a) “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person where “control” shall have the meaning given such term under Rule
405 of the Securities Act of 1933, as amended from time to time.

(b) “Agreement” shall have the meaning set forth in the preamble hereto.

(c) “Annual Base Salary” shall have the meaning set forth in Section 3(a).

(d) “Annual Bonus” shall have the meaning set forth in Section 3(b).

(e) “Benefit Continuation Period” shall have the meaning set forth in Section
5(b).

(f) “Board” shall mean the Board of Directors of the Company.

(g) “Business” shall mean the provision of payment integrity services, including
payment policy management, recovery audit services, and prepay data mining
services, 



--------------------------------------------------------------------------------

 



for clients in the healthcare and retail sectors, and the creation and
implementation of related analytics, data optimization and data standardization
processes and services.

(h) The Employer shall have “Cause” to terminate the Executive’s employment
hereunder upon: (i) the willful misconduct or an act of dishonesty of the
Executive with regard to the Company or any of its Affiliates, which in either
case, results in material harm to the Company or such Affiliate; (ii) the
willful and continued failure of the Executive to perform his duties with the
Employer or any of its Affiliates (other than any such failure resulting from
Disability), which failure is not remedied within 30 days after receiving
written notice thereof; (iii) the indictment of the Executive of (or the plea by
the Executive of guilty or nolo contendere to) any felony or conviction of a
misdemeanor involving moral turpitude ; or (iv) a material breach by the
Executive of any material provision of this Agreement or material policy of the
Company, or any other written agreement with the Company or its Affiliates,
which breach is not remedied within 10 days after receiving written notice
thereof.

(i) “Change of Control” shall mean any arm’s-length transaction or a series of
related arm’s-length transactions as a result of which any Person or group of
Persons shall (A) acquire (whether by purchase, exchange, tender offer, merger,
consolidation, recapitalization, redemption, reorganization, issuance of capital
stock or otherwise), directly or indirectly, more than 50% of the voting power
of the Company or more than 50% of the Company’s Common Stock issued and
outstanding immediately prior to such transaction or series of transactions, or
(B) acquire assets constituting all or substantially all of the assets of the
Company; provided,  however, that in no event shall a Change of Control be
deemed to include (i) any transaction effected solely for the purpose, and
having the sole effect, of (A) changing, directly or indirectly, the domicile or
form of organization or the organizational structure of the Company or any of
its Subsidiaries or (B) contributing assets or equity to entities controlled by
the Company (or owned by the stockholders of the Company in substantially the
same proportions as the stockholders own of the Company immediately prior to
such contribution).

(j) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(k) “Company” shall mean Connolly Superholdings, Inc., a Delaware Corporation.

(l) “Date of Termination” shall mean (i) if the Executive’s employment is
terminated due to the Executive’s death, the date of the Executive’s death; (ii)
if the Executive’s employment is terminated due to the Executive’s Disability,
the date determined pursuant to Section 4(a)(ii); or (iii) if the Executive’s
employment is terminated pursuant to Section 4(a)(iii)-(vi) either the date
indicated in the Notice of Termination or the date specified by the Employer
pursuant to Section 4(b), whichever is earlier.

(m) “Disability” shall mean the Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that can be
expected to last for a continuous period of not less than 180 days in any
consecutive 360 day period.

(n) “Effective Date” shall have the meaning set forth in the recitals hereto.



2

 

--------------------------------------------------------------------------------

 



(o) “Employer” shall have the meaning set forth in the preamble hereto.

(p) “Executive” shall have the meaning set forth in the preamble hereto.

(q) The Executive shall have “Good Reason” to terminate the Executive’s
employment hereunder after the occurrence of one or more of the following
conditions without the Executive’s consent: (i) any material adverse change by
the Employer in the Executive’s Annual Base Salary, position, duties,
responsibilities, authority, title or reporting obligations, or the assignment
of duties to the Executive by the Employer or its Affiliates that are materially
inconsistent with the Executive’s position; (ii) a material change in the
geographic location at which the Employer or its Affiliates requires the
Executive to be based, such that the Executive’s principal office moves at least
50 miles; or (iii) any other material breach by the Employer of a material
provision of this Agreement or any other written agreement with the Executive.
Notwithstanding the foregoing, no termination for Good Reason will be effective
unless: (A) the Executive provides the Employer with at least thirty (30) days
prior written notice of his intent to resign for Good Reason (which notice must
be provided within sixty (60) days following the occurrence of the event(s)
purported to constitute Good Reason); (B) the Employer has not remedied the
alleged violation(s) within the thirty (30) day period; and (C) the Executive’s
resignation becomes effective no later than thirty (30) days after the Employer
has either failed to cure such event or indicated that it will not cure such
event.

(r) “Notice of Termination” shall have the meaning set forth in Section 4(b).

(s) “Person” shall mean any individual, natural person, corporation (including
any non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
incorporated or unincorporated association, governmental authority, firm,
society or other enterprise, organization or other entity of any nature.

(t) “Release” shall have the meaning set forth in Section 5(b).

(u) “Release Expiration Date” shall have the meaning set forth in Section 20(c).

(v) “Section 409A” shall mean Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.

(w) “Severance Period” shall have the meaning set forth in Section 5(b).

(x) “Term” shall have the meaning set forth in Section 2(a).

2. Employment

(a) Term. The Employer hereby employs the Executive, and the Executive hereby
accepts such employment, in each case pursuant to the terms of this Agreement,
for the

3

 

--------------------------------------------------------------------------------

 



period commencing on October 31, 2017 (the “Effective Date”), and ending on the
date of termination of the Executive’s employment in accordance with Section 4
hereof (the “Term”).

(b) Position and Duties. During the Term, the Executive: (i) shall serve as
Senior Vice President and Chief Financial Officer of the Company, with
responsibilities, duties and authority customary for such position, subject to
direction by the Company’s Chief Executive Officer; (ii) shall report directly
to the Company’s Chief Executive Officer; (iii) shall devote substantially all
the Executive’s working time and efforts to the business and affairs of the
Company and its Affiliates; and (iv) agrees to observe and comply with the
Employer’s rules and policies as adopted by the Employer from time to time. The
parties acknowledge and agree that Executive’s duties, responsibilities and
authority may include services for one or more Affiliates of the Employer. 

3. Compensation and Related Matters

(a) Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of $435,000 per annum, which shall be paid in accordance with
the customary payroll practices of the Employer, subject to review by the Board
in its sole discretion (the “Annual Base Salary”).

(b) Annual Bonus. With respect to each Company fiscal year that commences during
the Term, the Executive shall be eligible to receive an annual performance-based
cash bonus (the “Annual Bonus”) with a target amount of 70%  of the Annual Base
Salary earned during such fiscal year, which shall be payable based upon the
attainment of individual and Company performance goals established each fiscal
year by the Board or the Compensation Committee thereof. Each such Annual Bonus
shall be payable on, or at such date as is determined by the Board within 90
days following, the last day of the fiscal year with respect to which it
relates. Except as provided in Section 5, notwithstanding any other provision of
this Section 3(b), no bonus shall be payable with respect to any fiscal year
unless the Executive remains continuously employed with the Employer during the
period beginning on the Effective Date and ending on the applicable bonus
payment date.

(c) Benefits. During the Term, the Executive shall be eligible to participate in
employee benefit plans, programs and arrangements of the Employer in accordance
with their terms, as in effect from time to time, and as are generally provided
by the Employer to its senior executive officers.

(d) Vacation; Holidays. During each calendar year during the Term, the Executive
shall also be entitled to vacation time and paid holidays on the same basis as
other senior executives of the Employer, subject to the terms and conditions of
the Employer’s vacation and holiday policies as in effect from time to time.

(e) Business Expenses. During the Term, the Employer shall reimburse the
Executive for all reasonable, documented, out-of-pocket travel and other
business expenses incurred by the Executive in the performance of the
Executive’s duties to the Company and its Affiliates in accordance with the
Employer’s applicable expense reimbursement policies and procedures.



4

 

--------------------------------------------------------------------------------

 



(f) Indemnification. During the Term and for so long thereafter as liability
exists with regard to the Executive’s activities during the Term on behalf of
the Company and its Affiliates, the Employer or its Affiliates shall indemnify
the Executive (other than in connection with the Executive’s gross negligence or
willful misconduct) in accordance with the Employer’s customary indemnification
policies and procedures which are applicable to the Employer’s officers and
directors.

4. Termination

. During the Term, the Executive’s employment hereunder may be terminated by the
Employer or the Executive, as applicable, without any breach of this Agreement
only under the following circumstances:

(a) Circumstances

(i) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.

(ii) Disability. If the Executive incurs a Disability, the Employer may give the
Executive written notice of its intention to terminate the Executive’s
employment. In that event, the Executive’s employment with the Employer and its
Affiliates shall terminate, effective on the later of the thirtieth (30th) day
after receipt of such notice by the Executive or the date specified in such
notice; provided that, within the thirty (30) day period following receipt of
such notice, the Executive shall not have returned to full-time performance of
the Executive’s duties hereunder.

(iii) Termination for Cause. The Employer may terminate the Executive’s
employment for Cause.

(iv) Termination without Cause. The Employer may terminate the Executive’s
employment without Cause.

(v) Resignation for Good Reason. The Executive may resign from the Executive’s
employment for Good Reason.

(vi) Resignation without Good Reason. The Executive may resign from the
Executive’s employment without Good Reason.

(b) Notice of Termination. Any termination of the Executive’s employment by the
Employer or by the Executive under this Section 4 (other than a termination
pursuant to Section 4(a)(i) above) shall be communicated by a written notice to
the other party hereto (a “Notice of Termination”): (i) indicating the specific
termination provision in this Agreement relied upon, (ii) except with respect to
a termination pursuant to Sections 4(a)(iv) or (vi), setting forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated, and (iii)
specifying a Date of Termination which, if submitted by the Executive, shall be
at least thirty (30) days following the date of such notice; provided,  however,
that a Notice of Termination delivered by the Employer pursuant to Section
4(a)(ii) shall not be required to specify a Date of Termination, in which case
the Date of Termination shall be determined pursuant to Section 4(a)(ii);
provided;  further, that, notwithstanding the foregoing, in the event that the
Executive delivers a Notice of Termination to

5

 

--------------------------------------------------------------------------------

 



the Employer, the Employer may, in its sole discretion, accelerate the Date of
Termination to any date that occurs following the date of Employer’s receipt of
such Notice of Termination (even if such date is prior to the date specified in
such Notice of Termination). A Notice of Termination submitted by the Employer
(other than a Notice of Termination under Section 4(a)(ii)) may provide for a
Date of Termination on the date the Executive receives the Notice of
Termination, or any date thereafter elected by the Employer in its
discretion. The failure by the Employer or the Executive to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause or Good Reason shall not waive any right of the Employer or the Executive
hereunder or preclude the Employer or the Executive from asserting such fact or
circumstance in enforcing the Employer’s or the Executive’s rights hereunder.

5. Company Obligations Upon Termination of Employment

(a) In General. Upon a termination of the Executive’s employment for any reason,
the Executive (or the Executive’s estate) shall be entitled to receive: (i) any
portion of the Executive’s Annual Base Salary through the Date of Termination
not theretofore paid, (ii) any expenses owed to the Executive under Section
3(e), (iii) any accrued but unused vacation pay owed to the Executive pursuant
to Section 3(d), and (iv) any amount arising from the Executive’s participation
in, or benefits under, any employee benefit plans, programs or arrangements
under Section 3(c), which amounts shall be payable in accordance with the terms
and conditions of such employee benefit plans, programs or arrangements. Except
as otherwise set forth in Section 5(b) below, the payments and benefits
described in this Section 5(a) shall be the only payments and benefits payable
in the event of the Executive’s termination of employment for any reason.

(b) Termination without Cause or for Good Reason. In the event of the
Executive’s termination of employment by the Employer without Cause pursuant to
Section 4(a)(iv) or by the Executive for Good Reason pursuant to Section
4(a)(v), in addition to the payments and benefits described in Section 5(a)
above, the Employer shall, subject to Section 20 and Section 5(c) and subject to
the Executive’s execution and non-revocation of a waiver and release of claims
agreement in the Employer’s customary form (a “Release”), as of the Release
Expiration Date, in accordance with Section 20(c):

(i) Pay to the Executive an amount equal to twelve (12) months of Annual Base
Salary at the rate in effect immediately prior to the Date of Termination,
payable in a single lump sum;

(ii) Pay to the Executive an amount equal to the product of (A) the amount of
the Annual Bonus that would have been payable to the Executive pursuant to
Section 3(b) if the Executive was still employed as of the applicable bonus
payment date in respect of the fiscal year in which the Date of Termination
occurs based on actual individual and Company performance goals in such year and
(B) the ratio of (x) the number of full weeks elapsed during the fiscal year
during which such termination of employment occurs on or prior to the Date of
Termination, to (y) 52. Any amount payable pursuant to this Section 5(b)(ii)
shall, subject to Section 20 and Section 5(c), be paid to Executive in
accordance with Section 3(b) as if the Executive was still employed on the
applicable bonus payment date, but in no event earlier than January 1, or later
than December 31, of the calendar year immediately following the calendar year
in which the Date of Termination occurs; and 



6

 

--------------------------------------------------------------------------------

 



(iii) If the Executive elects to continue coverage under the Employer’s group
medical and dental plans in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Employer will pay to the
Executive an amount equal to the premium cost of the Executive’s coverage and
that of the Executives eligible dependents under those plans for a period of
twelve (12) months (the “Benefit Continuation Period”), at the same rate the
Employer contributed to the Executive’s premium cost of coverage on the
Termination Date. The Employer will make such premium contributions by direct
deposit to the Executive in a single lump sum payment on the same date as any
amount payable to the Executive pursuant to Section 5(b)(i). The Executive must
directly pay the full premium costs during the Benefit Continuation Period plus
an administrative fee of up to 2% of such premium costs. The Executive
acknowledges and agrees that he or she is not an “assistance eligible
individual”, as that term is defined in the amendments to COBRA made by the
enactment of the American Recovery and Reinvestment Act of 2009.

(c) Termination following a Change of Control. In the event of the Executive’s
termination of employment by the Employer without Cause pursuant to Section
4(a)(iv) or by the Executive for Good Reason pursuant to Section 4(a)(v) within
one year following a Change of Control, then in addition to the payments and
benefits described in Sections 5(a) and 5(b) above, the Executive shall be
entitled to receive accelerated vesting for 100% of all unvested equity awards
that are subject to time-based vesting held by the Executive immediately prior
to the Change of Control.

(d) Breach of Restrictive Covenants. Notwithstanding any other provision of this
Agreement, no payment or benefit shall be made or provided pursuant to Section
5(b) following the date the Executive first violates any of the restrictive
covenants set forth in Section 6 or any other written agreement between the
Executive and the Employer or any of its Affiliates. 

(e) Complete Severance. The provisions of this Section 5 shall supersede in
their entirety any severance payment or benefit obligations to the Executive
pursuant to the provisions in any severance plan, policy, program or other
arrangement maintained by the Employer or any of its Affiliates.

6. Restrictive Covenants. In consideration for the potential payments to the
Executive hereunder, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Executive agrees to the
following: 

(a) Confidentiality. The Executive shall not, at any time during the Term or at
any time thereafter, directly or indirectly, use for the benefit of himself or
any third party or disclose to any Person, firm, company or other entity (other
than the Company or any of its Affiliates) any Confidential Information without
the prior written consent of the Employer or the Company, except (i) as required
in the performance of his duties to the Employer and its Affiliates, (ii) to the
extent that the Executive is required by law, subpoena or court order to
disclose any Confidential Information (provided that in such case, the Executive
shall (1) provide the Employer with the earliest notice possible that such
disclosure is or may be required, (2) reasonably cooperate with the Employer and
its Affiliates, at the Employer’s expense, in protecting, to the maximum extent
legally permitted, the confidential or proprietary nature of such Confidential
Information and (3) disclose only that Confidential Information which he is
legally required to disclose), (iii)

7

 

--------------------------------------------------------------------------------

 



disclosing information that has been or is hereafter made public through no act
or omission of the Executive in violation of this Agreement or any other
confidentiality obligation or duty owed to the Employer or its Affiliates, (iv)
disclosing information and documents to his attorney or tax adviser for the
purpose of securing legal or tax advice (provided that such Persons agree to
keep such information confidential) or (v) disclosing only the post-employment
restrictions in this Agreement in confidence to any potential new employer. The
Executive shall take all actions necessary to protect the integrity of the
business plans, customer lists, statistical data and compilations, agreements,
contracts, manuals or other materials, in whatever form, of the Company and its
Affiliates that contain Confidential Information, and upon the termination of
the Executive’s employment, the Executive agrees that all Confidential
Information in his possession or under his control, directly or indirectly, that
is in writing, computer generated or other tangible form (together with all
duplicates thereof) will forthwith be returned to the Company and will not be
retained by the Executive or furnished to any Person, either by sample,
facsimile, film, audio or video cassette, electronic data, verbal communication
or any other means of communication. The Executive agrees that the provisions of
this Section 6 are reasonable and necessary to protect the proprietary rights of
the Company and its Affiliates in the Confidential Information and trade
secrets, goodwill and reputation. In addition, the terms and conditions of this
Agreement shall remain strictly confidential, and the Executive shall not
disclose the terms and conditions hereof to any Person, other than immediate
family members, legal advisors or personal tax or financial advisors, provided
that each such Person agrees to keep such terms and conditions confidential.

(b) Non-Competition. The Executive shall not, during the Term and for a period
of two (2) years thereafter (the “Non-Compete Period”), directly or indirectly,
whether for himself or on behalf of any other Person, engage in, own, manage,
operate, advise, provide financing to, control or participate in the ownership,
management or control of, or be connected as an officer, employee, partner,
director, or otherwise with, or have any financial interest (whether as a
stockholder, director, officer, partner, consultant, proprietor, agent or
otherwise) in, or aid or assist anyone else in the conduct of, any business that
competes, directly or indirectly, with the Company or any of its Affiliates in
the Business or is otherwise engaged in activities competitive with the Company
or any of its Affiliates in the Business, in any jurisdiction in the United
States of America (including, without limitation, the states of Connecticut,
Georgia, Pennsylvania, Kentucky, Massachusetts, Minnesota, Texas and Utah), or
any other country in the world where the Company or any of its Affiliates are
engaged in the Business (the “Restricted Area”). The Executive agrees that the
Restricted Area is reasonable taking into consideration the nature and scope of
the operations of the Company and its Affiliates in the Business and the
Executive’s role in such operations. It shall not be a violation of this Section
6(b) for the Executive to own less than one percent (1%) of the outstanding
shares of a corporation that is engaged in the Business whose shares are listed
on a national stock exchange or traded in accordance with the automated
quotation system of the National Association of Securities Dealers.

(c) Non-Solicitation. The Executive shall not, during the Non-Compete Period,
either directly or indirectly, and whether for himself or on behalf of any other
Person; (i) seek to persuade any employee of the Company or any of its
Affiliates to discontinue or diminish his or her employment therewith or seek to
persuade any employee or former employee of the Company or any of its Affiliates
(who was employed by the Company or any of its Affiliates at any time during the
twelve (12) month period prior to the termination of the Executive’s employment
with the Employer) to become employed or to provide consulting or contract
services to a business

8

 

--------------------------------------------------------------------------------

 



competitive with the Company or its Affiliates in the Business; (ii) solicit,
employ or engage, or cause to be solicited, employed, or engaged, any person who
is or was employed by the Company or any of its Affiliates at any time during
the twelve (12) month period prior to the termination of the Executive’s
employment with the Employer; or (iii) solicit, encourage, or induce any
contractor, agent, client, customer, supplier, or the like of the Company or any
of its Affiliates to terminate or diminish its/his relationship with, the
Company or any of its Affiliates, or to refrain from entering into a
relationship with the Company or any of its Affiliates, including, without
limitation, any prospective contact, contractor, agent, client, customer, or the
like of the Company or any of its Affiliates; provided,  however, that the
foregoing shall not prohibit the Executive from placing any general
advertisements for employees and hiring individuals that respond to such general
advertisements, so long as such general advertisements are not directed to any
employees of the Company or any of its Affiliates.

(d) Non-Disparagement. The Executive agrees not to disparage the Company or the
Employer, any of their products or practices, or any of their directors,
officers, agents, representatives, partners, members, equity holders or
Affiliates, either orally or in writing, at any time, and the Employer agrees to
instruct the Employer’s and the Company’s directors and officers as of the Date
of Termination not to disparage the Executive, either orally or in writing, at
any time; provided that the Executive, the Company and its Affiliates, and their
respective directors and officers, may confer in confidence with their
respective legal representatives and make truthful statements as required by
law.

(e) Remedies. In addition to whatever other rights and remedies the Company and
its Affiliates may have at equity or in law (including, without limitation, the
right to seek monetary damages), if the Executive breaches any of the provisions
contained in this Section 6, (i) the Company and its Affiliates shall have the
right immediately to terminate the Executive’s right to any amounts payable
under this Agreement and (ii) the Company and its Affiliates shall have the
right to injunctive relief, without the requirement to prove actual damages or
to post any bond or other security, and to obtain the costs and reasonable
attorneys’ fees they incur in enforcing their rights under this Agreement. The
Executive acknowledges that (A) his breach of this Section 6 would cause
irreparable injury to the Company and/or its Affiliates, (B) money damages alone
would not provide an adequate remedy for the Company or its Affiliates, (C) his
services to the Company are special, unique and extraordinary, and (D) the
restrictions in this Section 6 (x) are no greater than required to protect the
Company’s legitimate protectable interests (including, without limitation, the
Confidential Information and the Company’s goodwill), (y) do not impose undue
hardship on the Executive, and (z) are reasonable in duration and geographic
scope. The Executive further acknowledges that (I) any breach or claimed breach
of the provisions set forth in this Agreement shall not be a defense to
enforcement of the restrictions set forth in this Section 6 and (II) the
circumstances of the Executive’s termination of employment with the Employer and
its Affiliates shall have no impact on his obligations under this Section 6.

(f) Blue Pencil. In the event the terms of this Section 6 shall be determined by
any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to

9

 

--------------------------------------------------------------------------------

 



the maximum extent in all other respects as to which it may be enforceable, all
as determined by such court in such action. 

(g) Tolling During Periods Of Breach. The Executive and the Employer agree and
intend that the Executive’s obligations under this Section 6 be tolled during
any period that the Executive is in breach of any of the obligations under this
Section 6, so that the Company and each Affiliate of the Company are provided
with the full benefit of the restrictive periods set forth herein.

(h) Third Party Beneficiary. The Company and each Affiliate of the Company are
intended third party beneficiaries of the terms of this Section 6 and shall have
the right to enforce the provisions of this Section 6 as if they were a party
hereto. 

(i) Survival. The Executive’s obligations under this Section 6 shall survive the
termination of this Agreement and the termination of his employment with the
Employer.

7. Assignment and Successors

. The Employer may assign its rights and obligations under this Agreement to any
entity, including any successor to all or substantially all the assets of the
Company, by merger or otherwise, and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Employer and its
Affiliates. The Executive may not assign the Executive’s rights or obligations
under this Agreement to any individual or entity. This Agreement shall be
binding upon and inure to the benefit of the Company, the Employer, the
Executive and their respective successors, assigns, personnel and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable.

8. Governing Law; Venue

. All issues and questions concerning the application, construction, validity,
interpretation and enforcement of this Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any principles of conflicts of law, whether of the State of Delaware
or any other jurisdiction. Each of the parties hereto agrees that any legal
action or proceeding with respect to this Agreement shall be brought exclusively
in the United States District Court for the Southern District of New York,
located in New York, New York, unless the parties to any such action or dispute
mutually agree to waive this provision. By execution and delivery of this
Agreement, each of the parties hereto irrevocably consents to service of process
out of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, or
by recognized express carrier or delivery service, to the applicable party at
his, her or its address referred to herein. Each of the parties hereto
irrevocably waives any objection which he, she or it may now or hereafter have
to the laying of venue of any of the aforementioned actions or proceedings
arising out of or in connection with this Agreement, or any related agreement,
certificate or instrument referred to above, brought in the courts referred to
above and hereby further irrevocably waives and agrees, to the fullest extent
permitted by applicable law, not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in any
inconvenient forum. Nothing herein shall affect the right of any party to serve
process in any other manner permitted by law.



10

 

--------------------------------------------------------------------------------

 



9. Validity

. The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect. 

10. Notices

. Any notice, request, claim, demand, document and other communication hereunder
to any party hereto shall be effective upon receipt (or refusal of receipt) and
shall be in writing and delivered personally or sent by a reputable national
overnight carrier or certified or registered mail, postage prepaid, to the
following address (or at any other address as any party hereto shall have
specified by notice in writing to the other party hereto):

(a) If to the Employer:

Cotiviti

Attn: General Counsel

115 Perimeter Center Place, Suite 700

Atlanta, GA 30346

 

 

(b) If to the Executive, at the address set forth on the signature page hereto.

11. Counterparts

. This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.

12. Entire Agreement

. The terms of this Agreement (together with any other agreements and
instruments contemplated hereby or referred to herein) is intended by the
parties hereto to be the final expression of their agreement with respect to the
employment of the Executive by the Employer and may not be contradicted by
evidence of any prior or contemporaneous agreement (including, without
limitation, any term sheet or offer letter). The parties hereto further intend
that this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.

13. Amendments; Waivers

. This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
the Employer and approved by the Board, which expressly identifies the amended
provision of this Agreement. By an instrument in writing similarly executed and
approved by the Board, the Executive or a duly authorized officer of the
Employer may waive compliance by the other party or parties hereto with any
provision of this Agreement that such other party was or is obligated to comply
with or perform; provided,  however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure to
comply or perform. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall preclude any other or further exercise of any
other right, remedy, or power provided herein or by law or in equity.



11

 

--------------------------------------------------------------------------------

 



14. No Inconsistent Actions

. The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement. Furthermore, it is the intent of the parties hereto to act in
a fair and reasonable manner with respect to the interpretation and application
of the provisions of this Agreement.

15. Construction

. This Agreement shall be deemed drafted equally by both of the parties
hereto. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any party hereto shall not apply. The headings in this Agreement are
only for convenience and are not intended to affect construction or
interpretation. Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary. Also, unless the context clearly indicates to the
contrary, (a) the plural includes the singular and the singular includes the
plural; (b) “and” and “or” are each used both conjunctively and disjunctively;
(c) “any,” “all,” “each,” or “every” means “any and all,” and “each and every”;
(d) ”includes” and “including” are each “without limitation”; (e) “herein,”
“hereof,” “hereunder” and other similar compounds of the word “here” refer to
the entire Agreement and not to any particular paragraph, subparagraph, section
or subsection; and (f) all pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as the identity
of the Persons referred to may require.

16. Enforcement

. If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

17. Withholding

. The Employer and its Affiliates shall be entitled to withhold from any amounts
payable under this Agreement, any federal, state, local or foreign withholding
or other taxes or charges which the Employer or any of its Affiliates is
required to withhold. The Employer and its Affiliates shall be entitled to rely
on an opinion of counsel if any questions as to the amount or requirement of
withholding shall arise.

18. Absence of Conflicts; Executive Acknowledgement; Confidentiality

. The Executive hereby represents that from and after the Effective Date the
performance of the Executive’s duties hereunder will not breach any other
agreement to which the Executive is a party. The Executive acknowledges that the
Executive has read and understands this Agreement, is fully aware of its legal
effect, has not acted in reliance upon any representations or promises made by
the Employer or any of its Affiliates other than those contained in writing
herein, and has entered into this Agreement freely based on the Executive’s own
judgment. The Executive agrees not to disclose the terms or existence of this
Agreement to any Person unless the Employer agrees to such disclosure in advance
and in writing; provided that the Executive may, without such permission, make
such disclosures as are required by applicable law, including disclosures to
taxing agencies, and disclose the terms of this Agreement to the Executive’s
attorney(s), accountant(s), tax

12

 

--------------------------------------------------------------------------------

 



advisor(s), and other professional service provider(s), and to members of the
Executive’s immediate family, as reasonably necessary; provided,  further, that
the Executive instructs such Person(s) that the terms of this Agreement are
strictly confidential and are not to be revealed to anyone else except as
required by applicable law.

19. Survival

. The expiration or termination of the Term shall not impair the rights or
obligations of any party hereto which shall have accrued prior to such
expiration or termination (including, without limitation, pursuant to the
provisions of Section 6 hereof).

20. Section 409A.

(a) General. The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A. Notwithstanding
any provision of this Agreement to the contrary, in the event that the Employer
determines that any amounts payable hereunder will be immediately taxable to the
Executive under Section 409A, the Employer reserves the right (without any
obligation to do so or to indemnify the Executive for failure to do so) to (i)
adopt such amendments to this Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Employer
determines to be necessary or appropriate to preserve the intended tax treatment
of the benefits provided by this Agreement, to preserve the economic benefits of
this Agreement and to avoid less favorable accounting or tax consequences for
the Employer and/or (ii) take such other actions as the Employer determines to
be necessary or appropriate to exempt the amounts payable hereunder from Section
409A or to comply with the requirements of Section 409A and thereby avoid the
application of penalty taxes thereunder. Notwithstanding anything herein to the
contrary, in no event shall any liability for failure to comply with the
requirements of Section 409A be transferred from the Executive or any other
individual to the Employer or any of its Affiliates, employees or agents
pursuant to the terms of this Agreement or otherwise.

(b) Separation from Service under Section 409A. Notwithstanding any provision to
the contrary in this Agreement: (i) no amount shall be payable pursuant to
Section 5(b) unless the termination of the Executive’s employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations; (ii) for purposes of Section 409A, the
Executive’s right to receive installment payments pursuant to Section 5(b) shall
be treated as a right to receive a series of separate and distinct payments; and
(iii) to the extent that any reimbursement of expenses or in-kind benefits
constitutes “deferred compensation” under Section 409A, such reimbursement or
benefit shall be provided no later than December 31 of the year following the
year in which the expense was incurred. The amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year. The amount of any in-kind benefits provided in one year shall not affect
the amount of in-kind benefits provided in any other year. Notwithstanding any
provision to the contrary in this Agreement, if the Executive is deemed at the
time of his separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the termination benefits to which the Executive is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of the Executive’s
termination benefits shall not be provided to the Executive prior to the earlier
of (A) the expiration of the six-month period

13

 

--------------------------------------------------------------------------------

 



measured from the date of the Executive’s “separation from service” with the
Company (as such term is defined in the Treasury Regulations issued under
Section 409A of the Code) or (B) the date of the Executive’s death; upon the
earlier of such dates, all payments deferred pursuant to this sentence shall be
paid in a lump sum to the Executive, and any remaining payments due under the
Agreement shall be paid as otherwise provided herein.

(c) Release. Notwithstanding anything to the contrary in this Agreement, to the
extent that any payments of “nonqualified deferred compensation” (within the
meaning of Section 409A) due under this Agreement as a result of the Executive’s
termination of employment are subject to the Executive’s execution, delivery and
non-revocation of a Release, (i) the Employer shall deliver the Release to the
Executive within seven (7) days following the Date of Termination, and (ii) if
the Executive fails to execute the Release on or prior to the Release Expiration
Date (as defined below) or timely revokes his acceptance of the Release
thereafter, the Executive shall not be entitled to any payments or benefits
otherwise conditioned on the Release. For purposes of this Section 20(c),
“Release Expiration Date” shall mean the date that is twenty-one (21) days
following the date upon which the Employer timely delivers the Release to the
Executive, or, in the event that the Executive’s termination of employment is
“in connection with an exit incentive or other employment termination program”
(as such phrase is defined in the Age Discrimination in Employment Act of 1967),
the date that is forty-five (45) days following such delivery date. To the
extent that any payments of nonqualified deferred compensation (within the
meaning of Section 409A) due under this Agreement as a result of the Executive’s
termination of employment are delayed pursuant to Section 5(b) and this Section
20(c), such amounts shall be paid in a lump sum on the first payroll date to
occur on or after the 60th day following the Date of Termination, provided that,
as of such 60th day, the Executive has executed and has not revoked the Release
(and any applicable revocation period has expired). 

21. Compensation Recovery Policy. The Executive acknowledges and agrees that, to
the extent the Employer or the Company adopts any clawback or similar policy
pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act or
otherwise, and any rules and regulations promulgated thereunder, he shall take
all action necessary or appropriate to comply with such policy (including,
without limitation, entering into any further agreements, amendments or policies
necessary or appropriate to implement and/or enforce such policy).

[Signature pages follow]



14

 

--------------------------------------------------------------------------------

 

Exhibit 10-6

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written, effective as of the Effective Date.

 

Cotiviti USA, LLC

 

By: __________________________________

Dorie Ramey

Senior Vice President, Human Resources

 

 

 

Executive

By: __________________________________

Brad Ferguson

3108 East Pine Valley Road

Atlanta, GA 30305

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------